                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF ALASKA

TERRIE JO SLOCUM,

                                  Plaintiff,
       vs.

ANDREW SAUL, 1
Commissioner of Social Security,

                                  Defendant.     Case No. 4:18-cv-00040-TMB


                                      DECISION AND ORDER

          On or about June 1, 2015, Terrie Jo Slocum protectively filed an application for

Disability Insurance Benefits (“disability benefits”) under Title II of the Social Security Act

(“the Act”), alleging disability beginning November 1, 2008. 2 Ms. Slocum has exhausted

her administrative remedies and filed a Complaint seeking relief from this Court. 3

          On March 10, 2019, Ms. Slocum filed an opening brief. 4 The Commissioner filed

an Answer and a brief in opposition to Ms. Slocum’s opening brief. 5 Ms. Slocum filed a

reply brief on April 9, 2019. 6 Oral argument was not requested and was not necessary to


1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
U.S.C. 405(g) (action survives regardless of any change in the person occupying the office of
Commissioner of Social Security).
2
    Administrative Record (“A.R.”) 11, 267.
3
    Docket 1 (Compl.).
4
    Docket 12 (Slocum’s Opening Br.).
5
    Docket 8 (Answer); Docket 13 (Def.’s Br.).
6
    Docket 14 (Slocum’s Reply).
the Court’s decision. This Court has jurisdiction to hear an appeal from a final decision of

the Commissioner of Social Security. 7 For the reasons set forth below, Ms. Slocum’s

request for relief will be granted.

                                     I. STANDARD OF REVIEW

          A decision by the Commissioner to deny disability benefits will not be overturned

unless it is either not supported by substantial evidence or is based upon legal error. 8

“Substantial evidence” has been defined by the United States Supreme Court as “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” 9 Such evidence must be “more than a mere scintilla,” but may be “less than

a preponderance.” 10 In reviewing the agency’s determination, the Court considers the

evidence in its entirety, weighing both the evidence that supports and that which detracts

from the administrative law judge (“ALJ”)’s conclusion. 11 If the evidence is susceptible to

more than one rational interpretation, the ALJ’s conclusion must be upheld. 12 A reviewing

court may only consider the reasons provided by the ALJ in the disability determination



7
    42 U.S.C. § 405(g).
8
 Matney ex rel. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992) (citing Gonzalez v.
Sullivan, 914 F.2d 1197, 1200 (9th Cir. 1990)).
9
 Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S.
197, 229 (1938)).
10
  Perales, 402 U.S. at 401; Sorenson v. Weinberger, 514 F.2d 1112, 1119 n.10 (9th Cir. 1975)
(per curiam).
11
     Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985).
12
  Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (citing Rhinehart v. Finch, 438 F.2d 920,
921 (9th Cir. 1971)).



Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 2 of 27
and “may not affirm the ALJ on a ground upon which [he] did not rely.” 13 An ALJ’s decision

will not be reversed if it is based on “harmless error,” meaning that the error “is

inconsequential to the ultimate nondisability determination . . . or that, despite the legal

error, the agency’s path may reasonably be discerned, even if the agency explains its

decision with less than ideal clarity.” 14

                                   II. DETERMINING DISABILITY

          The Act provides for the payment of disability insurance to individuals who have

contributed to the Social Security program and who suffer from a physical or mental

disability. 15 In addition, SSI may be available to individuals who are age 65 or older, blind,

or disabled, but who do not have insured status under the Act. 16 Disability is defined in

the Act as follows:

          [I]nability to engage in any substantial gainful activity by reason of any
          medically determinable physical or mental impairment which can be
          expected to result in death or which has lasted or can be expected to last
          for a continuous period of not less than 12 months. 17

The Act further provides:

          An individual shall be determined to be under a disability only if his physical
          or mental impairment or impairments are of such severity that he is not only
          unable to do his previous work but cannot, considering his age, education,
          and work experience, engage in any other kind of substantial gainful work
          which exists in the national economy, regardless of whether such work

13
     Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014).
14
 Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and citations
omitted).
15
     42 U.S.C. § 423(a).
16
     42 U.S.C. § 1381a.
17
     42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).



Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 3 of 27
          exists in the immediate area in which he lives, or whether a specific job
          vacancy exists for him, or whether he would be hired if he applied for work.
          For purposes of the preceding sentence (with respect to any individual),
          “work which exists in the national economy” means work which exists in
          significant numbers either in the region where such individual lives or in
          several regions of the country. 18

          The Commissioner has established a five-step process for determining disability

within the meaning of the Act. 19 A claimant bears the burden of proof at steps one through

four in order to make a prima facie showing of disability. 20 If a claimant establishes a

prima facie case, the burden of proof then shifts to the agency at step five. 21 The

Commissioner can meet this burden in two ways: “(a) by the testimony of a vocational

expert (“VE”), or (b) by reference to the Medical-Vocational Guidelines at 20 C.F.R. pt.

404, subpt. P, app. 2.”22 The steps, and the ALJ’s findings in this case, are as follows:

          Step 1. Determine whether the claimant is involved in “substantial gainful activity.”

The ALJ concluded that Ms. Slocum had not engaged in substantial gainful activity during

the period from her alleged onset date of November 1, 2008 through her date last insured

of June 30, 2011. 23




18
     42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).
19
     20 C.F.R. §§ 404.1520(a)(4).
20
  Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1096 n.1 (9th Cir. 2014) (quoting
Hoopai v. Astrue, 499 F.3d 1071, 1074–75 (9th Cir. 2007)); see also Tackett v. Apfel, 180 F.3d
1094, 1098 (9th Cir. 1999).
21
     Treichler, 775 F.3d at 1096 n.1; Tackett, 180 F.3d at 1098 (emphasis in original).
22
     Tackett, 180 F.3d at 1101.
23
     A.R. 13.


Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 4 of 27
          Step 2. Determine whether the claimant has a medically severe impairment or

combination of impairments. A severe impairment significantly limits a claimant’s physical

or mental ability to do basic work activities and does not consider age, education, or work

experience. The severe impairment or combination of impairments must satisfy the

twelve-month duration requirement. The ALJ determined that Ms. Slocum had the

following severe impairments: obesity and tobacco dependency. The ALJ concluded that

fibromyalgia was not a medically determinable impairment “in the absence of the requisite

evidence, but that even if it was medically established, it would have been non-severe.”

The ALJ also concluded that Ms. Slocum’s polyneuropathy, history of eye problems with

macular degeneration, varicose veins, and gastroesophageal reflux disease were non-

severe. The ALJ determined that Ms. Slocum’s depressive disorder and anxiety disorder

were also non-severe. 24

          Step 3. Determine whether the impairment or combination of impairments meets

or equals the severity of any of the listed impairments found in 20 C.F.R. pt. 404, subpt.

P, app.1 so as to preclude substantial gainful activity. If the impairment is(are) the

equivalent of any of the listed impairments, and meet(s) the duration requirement, the

claimant is conclusively presumed to be disabled. If not, the evaluation goes on to the

fourth step. The ALJ determined Ms. Slocum did not have an impairment or combination

of impairments that met or medically equaled the severity of a listed impairment. 25




24
     A.R. 13–14.
25
     A.R. 15.


Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 5 of 27
          Before proceeding to step four, a claimant’s residual functional capacity (“RFC”) is

assessed. Once determined, the RFC is used at both step four and step five. An RFC

assessment is a determination of what a claimant is able to do on a sustained basis

despite the limitations from her impairments, including impairments that are not

severe. 26 The ALJ concluded Ms. Slocum had the RFC to perform light work, but would

be additionally limited to frequently climbing ramps and stairs, stooping, kneeling,

crouching, and crawling; never climbing ladders, ropes, or scaffolds; requiring a sit/stand

option allowing her to alternate sitting or standing positions at 30 to 60 minute intervals

throughout the day without moving off-task; no exposure to unprotected heights; and

frequent exposure to moving machinery and hazardous machinery. 27

          Step 4. Determine whether the claimant is capable of performing past relevant

work. At this point, the analysis considers whether past relevant work requires the

performance of work-related activities that are precluded by the claimant’s RFC. If the

claimant can still do her past relevant work, the claimant is deemed not to be

disabled. Otherwise, the evaluation process moves to the fifth and final step. The ALJ

found that Ms. Slocum was capable of performing past relevant work as a secretary and

human resources assistant. 28

          Step 5. Determine whether the claimant is able to perform other work in the

national economy in view of her age, education, and work experience, and in light of the


26
     20 C.F.R. § 404.1520(a)(4).
27
     A.R. 15.
28
     A.R. 17.



Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 6 of 27
RFC.       If so, the claimant is not disabled.          If not, the claimant is considered

disabled. Based on the testimony of the vocational expert and Ms. Slocum’s RFC, the

ALJ did not address step five. 29

          Based on the foregoing, the ALJ concluded that Ms. Slocum was not disabled from

November 1, 2008, the alleged onset date, through June 30, 2011, the date last insured. 30

                      III. PROCEDURAL AND FACTUAL BACKGROUND

          Ms. Slocum was born in 1964; she is currently 55 years old. 31 She last worked

full-time as a personal care attendant for her father in 2008, but “had to stop because his

medical conditions got so bad that I was unable to care for him anymore.” 32 She reported

working as a daycare provider during and after the relevant period, but her earnings did

not qualify as substantial gainful activity. 33 In the past, Ms. Slocum worked as an HR

assistant and scheduling specialist, a receptionist, a sandwich maker, a floor manager,

and a secretary. 34 Ms. Slocum initiated her application for disability benefits on or about

June 1, 2015 with an alleged onset date of November 1, 2008. 35 On July 27, 2015, the



29
     A.R. 17–18.
30
     A.R. 18.
31
     A.R. 267.
32
     A.R. 17, 284, 328.
33
   In her disability report, Ms. Slocum reported working nine hours, five days a week as a
babysitter for her granddaughter in 2012 only. A.R. 285. In a different SSA work report, Ms.
Slocum reported working in childcare from June 2006 to March 2012. A.R. 328.
34
     A.R. 58, 274–77, 285, 328.
35
     A.R. 11, 267. The ALJ used April 17, 2015 as the application date. A.R. 11, 107.



Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 7 of 27
SSA field office determined Ms. Slocum was “not disabled.” 36 On October 16, 2015, Ms.

Slocum requested an administrative hearing. 37 On April 26, 2017, Ms. Slocum testified

by video without attorney representation at a hearing before ALJ Paul Hebda. 38 Jack

LeBeau, M.D., testified as a medical expert at the hearing, but the hearing was

rescheduled because the mental health medical expert was not prepared to testify at the

hearing due to an administrative error. 39 A supplemental hearing was held on December

5, 2017. Ms. Slocum again testified by video without representation before ALJ Hebda. 40

Dr. LeBeau testified as the medical expert. 41 Cheryl Buechner, Ph.D., testified as the

medical expert regarding Ms. Slocum’s mental impairments. 42 Daniel LaBrosse testified

as the vocational expert at the hearing. 43 The ALJ issued an unfavorable ruling on

December 27, 2017. 44 The Appeals Council denied Ms. Slocum’s request for review on




36
     A.R. 11, 107.
37
     A.R. 11, 113.
38
     A.R. 75–76, 84–86.
39
     A.R. 77–88.
40
     A.R. 50–57.
41
     A.R. 35–45.
42
     A.R. 47–50.
43
     A.R. 57–63.
44
     A.R. 8–18.



Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 8 of 27
October 31, 2018. 45 Ms. Slocum appealed to this Court; she is represented by counsel

in this appeal. 46

          The Medical Record

          Although the medical record is extensive in this case, there are few records from

the relevant time period. 47 The Court’s review of the record is primarily focused on the

period between the alleged onset date of November 1, 2008 and date last insured of June

30, 2011. However, the following relevant records before the amended onset date are

also noted:

          On February 12, 1997, William Wennen, M.D., wrote a letter to the Division of

Vocational Rehabilitation on Ms. Slocum’s behalf. Dr. Wennen noted that Ms. Slocum

was “developing painful varicosities in the posterior aspect of her right calf.”              He

recommended compressive garments “be worn anytime [Ms. Slocum] is up and active.”

Dr. Wennen opined that “while we may be able to alleviate some of her symptomology at

this point, without the surgery and without compressive garments, and without relieving

the excessive standing, [Ms. Slocum] will ultimately become quite permanently impaired

and basically a “varicose vein cripple.” He recommended that Ms. Slocum “be trained in

the position where standing is no longer a major portion of her occupational duties” and




45
     A.R. 1–5.
46
     Docket 1.
47
  The Court notes that the record before it also contains multiple duplicates of certain medical
records. To the extent possible, the Court cites the first-appearing treatment note in the record.



Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 9 of 27
“[i]f at all possible she should be in a more sitting position for as much of the workday as

is possible.”48

         On November 15, 2006, Ms. Slocum visited Eva Hansen, PA-C, at Tanana Valley

Clinic. Ms. Slocum reported being involved in a motor vehicle accident on October 23,

2006. She reported having “some circulation problems in her legs–varicose veins” and

that her feet felt “sometimes tingly previous to this.” PA Hansen recommended stretching,

alternating heat and ice, and walking. 49

         On January 28, 2007, Ms. Slocum went to the emergency department at Fairbanks

Memorial Hospital for abdominal pain. She was taken to surgery for a laparoscopic

appendectomy. On physical examination, her extremities showed “no clubbing, cyanosis

or edema, and good peripheral pulses” with “[g]ood motion in all joints.” Ms. Slocum was

discharged on January 30, 2007. 50

         The following are the more relevant medical records between November 1, 2008

and June 30, 2011:

         On June 8, 2009, Ms. Slocum saw Tatiana Olson, PA-C, at Tanana Valley Clinic.

She reported migraines. On physical examination, PA Olson observed that Ms. Slocum’s

extremities appeared normal with no edema or cyanosis; she had an intact gait and

balance; and preserved and symmetric deep tendon reflexes. 51




48
     A.R. 654–55.
49
     A.R. 460–61.
50
     A.R. 407–12.
51
     A.R. 454–57.


Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 10 of 27
         The following are the more relevant medical records after June 30, 2011:

         On July 28, 2012, Ms. Slocum presented to the emergency department at

Fairbanks Memorial Hospital after a motor vehicle accident. She was treated for neck

sprain/whiplash injury.    On physical examination, the attending doctor observed no

clubbing, cyanosis, or edema in her extremities.       Ms. Slocum had 2+ pulses in all

extremities distally. 52

         On August 12, 2013, Ms. Slocum saw Alena Anderson, M.D., at Fairbanks

Memorial Hospital for follow up after the motor vehicle accident a year earlier on July 28,

2012. On physical examination, she had no peripheral edema. 53

         On May 15, 2013, Ms. Slocum visited Philip Chapa, PA-C, at Tanana Valley Clinic.

She reported an earache in the right ear and wanted to follow up on her medications. Ms.

Slocum was diagnosed with varicose veins of the leg, not otherwise specified. On

physical examination, Ms. Slocum had preserved and symmetric deep tendon reflexes. 54

         On May 1, 2015, Ms. Slocum saw Bethany Chernich, D.O., at Tanana Valley Clinic

for medication refills. She reported that her “known varicose veins [that Dr.] Wennen

[diagnosed] [were] managed, [but] office work [was the] only [work she had been] able to

perform since [her] early 30’s.” Ms. Slocum also reported pain upon standing and sitting

and “combined with the pain from [her neck and shoulder] . . . ‘life is all changed’.” She

also reported that she needed to have her veins in her right leg “done again.” Dr. Chernich


52
     A.R. 478–91.
53
     A.R. 922–23.
54
     A.R. 728–31.



Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 11 of 27
diagnosed Ms. Slocum with chronic varicose veins, progressively worsening. She noted

that “Dr. Schuldt can be helpful in the future to discuss [options].”55

         On June 9, 2015, Ms. Slocum followed up with Dr. Chernich.           She reported

numbness in the feet and lower leg pain. Ms. Slocum reported that she was not able to

“sit for extended periods to pay her bills or other daily activities.” She also reported that

she couldn’t “wear certain shoes due to pain associated with bulging varicosities at the

ankle and had gained weight, but that she walked regularly. She noted that her activities

of daily living were “affected by leg pain causing her to stop her activities and elevate her

leg and [walk] back and forth.” Ms. Slocum indicated that elevating her legs resulted in

some improvement and that she had not tried over the counter compression stockings.

She also reported that she wore graduated compression stockings “18 years ago when

originally diagnosed,” but had not tried them recently. On physical examination, Dr.

Chernich observed moderate varicosities in the right calf, a large vein visible on the left

calf, but no edema. Dr. Chernich made a referral for a consultation with Gabe Schuldt,

M.D., for chronic varicose veins. 56

         On June 30, 2015, Ms. Slocum saw Gabe Schuldt, M.D., at Tanana Valley Clinic.

Dr. Schuldt conducted an ultrasound. The ultrasound showed “[v]enous reflux from non-

functioning great saphenous vein valves” on the right, “resulting in bulging varicosities.”

Dr. Schuldt diagnosed Ms. Slocum with varicose veins of the leg with complications. He

recommended three months of “conservative therapy including compression stockings



55
     A.R. 743–47.
56
     A.R. 595–99.


Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 12 of 27
prior to any interventions” and “[i]f no significant improvement, proceed with endovenous

laser ablation to the right great saphenous vein with ambulatory phlebectomy.” He also

recommended daily walking, exercise, and weight reduction. Dr. Schuldt noted that Ms.

Slocum’s deep venous system was functioning within normal limits. 57

         On August 5, 2015, Ms. Slocum visited Raymond Wilson, M.D., for a rheumatology

evaluation. As part of the evaluation, Dr. Wilson noted that Ms. Slocum had “chronic leg

edema attributed to her varicose veins, and has had two or three episodes of Chilblain’s

in the toes each winter since – 2010.” On physical examination, Dr. Wilson observed no

Raynaud’s or evidence of Chilblain’s. He observed trace bilateral dependent edema to

the ankle, but the peripheral pulses were preserved. Dr. Wilson also observed Ms.

Slocum’s range of motion was preserved in all extremities with no swelling, redness, or

warmth. 58

         On September 22, 2015, Ms. Slocum followed up with Dr. Schuldt. Ms. Slocum

reported “no significant improvement in the leg pain” and wanted to “proceed with

definitive therapy.” Dr. Schuldt observed moderate varicosities on the right calf, but no

cyanosis, no edema, and no ulceration. 59

         On November 3, 2015, Ms. Slocum saw Dr. Schuldt. At the visit, Ms. Slocum

underwent endovenous laser treatment of the right leg. 60



57
     A.R. 859–63.
58
     A.R. 574–77.
59
     A.R. 761–64.
60
     A.R. 770–73.



Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 13 of 27
          On November 10, 2015, Ms. Slocum visited Debra Triplehorn, M.D., at Tanana

Valley Clinic. She reported using graduated compression stockings daily and walking for

one hour daily. Dr. Triplehorn observed no edema, no calf tenderness, no ulceration, and

no varicosities. 61

          On February 14, 2016, Ms. Slocum had an ultrasound of her left and right legs.

The ultrasound showed a “[s]uccessful endovenous closure of the right [great saphenous

vein].” 62

          On July 11, 2016, Ms. Slocum saw Dr. Chernich for chronic “bilateral distal lower

extremity numbness and tingling associated with pain.” Dr. Chernich noted that Ms.

Slocum had “a history of varicose veins that have caused some of her leg pain in the past

treated with surgery.” On physical examination, Dr. Chernich observed a normal gait and

steady station. 63

          On July 18, 2016, Dr. Chernich wrote a letter on Ms. Slocum’s behalf. Dr. Chernich

opined that Ms. Slocum’s “medical condition makes serving on jury duty inadvisable

indefinitely.” 64

          On November 4, 2016, Ms. Slocum followed up with Dr. Schuldt. She reported

that her symptoms had improved since her vein surgery. The ultrasound taken at the

appointment showed “distal GSV reflux” and “a very small 1-2mm GSV tributary in the



61
     A.R. 782–84.
62
     A.R. 811–12.
63
     A.R. 821–23.
64
     A.R. 824.



Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 14 of 27
thigh and proximal calf, which joins the distal GSV,” but there was “no evidence of DVT in

the femoral vein or popliteal.” 65

         On March 28, 2017, Dr. Chernich wrote a letter at the request of Ms. Slocum. Dr.

Chernich noted that Ms. Slocum received vein surgery in November 2015, but “almost

one year later at my post-operative visit the surgery was declared unsuccessful.” She

opined that Ms. Slocum “is to be considered for disability” due to her medical diagnoses.66

         April 26, 2017 Hearing Testimony

         On April 26, 2017, Ms. Slocum testified by video without representation at a

hearing held before ALJ Paul Hebda. She asserted that her medically determinable

impairments prevented her from working. These included depression, anxiety, varicose

veins, a lumbar back issue, severe chemical allergies, environmental allergies, macular

degeneration, and stomach and intestinal issues. She stated that “one of the main

reasons that I quit my job in May of 2006” was due to her “varicose vein issue.” She

testified that she had “varicose vein issues that go back to 1997.”67

         Jack Lebeau, M.D., testified at the hearing as the medical expert. Based on his

review of Ms. Slocum’s medical records, Dr. Lebeau opined that Ms. Slocum had several

diagnoses, including fibromyalgia, polyneuropathy, GERD, obesity, and tobacco

dependence.          He noted that Ms. Slocum had had eye problems, including macular

degeneration, a hysterectomy, and varicose vein surgery, but that the vein surgery was



65
     A.R. 826–30.
66
     A.R. 1165–66.
67
     A.R. 75–76, 91–92.


Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 15 of 27
“again out of the time zone that you’re discussing.” Dr. LeBeau opined that Ms. Slocum’s

impairments did not meet or equal a listing and that she was capable of working with

limitations.       Specifically, Dr. Lebeau opined that Ms. Slocum could lift 10 pounds

continuously; 10–20 pounds frequently; sit for two hours at a time for a total of six hours,

stand for one hour at a time for a total of four hours, and walk for ½ hour at a time for two

hours total in an eight-hour workday; climb stairs and ramps frequently; never climb

ladders or scaffolds; stoop, kneel, crouch, and crawl frequently; have exposure to moving

mechanical parts frequently; and have no exposure to unprotected heights. 68

         Due to a scheduling error, Nicole Martinez, Ph.D., was unable to testify regarding

Ms. Slocum’s mental impairments and the hearing was continued. 69

         December 5, 2017 Hearing Testimony

         On December 5, 2017, Ms. Slocum appeared and testified by video without

representation before ALJ Hebda. She testified that she suffered from “severe anxiety

and leg pain due to back issues and varicose vein problems.” She also testified that she

had stomach issues, severe allergies, and migraine headaches. She reported that she

last worked outside the home in 2006. 70




68
     A.R. 77–87.
69
     A.R. 88–89.
70
     A.R. 50–57.



Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 16 of 27
          Jack LeBeau, M.D., testified as the medical expert. Based on his review of the

record and the new records submitted since the previous hearing, Dr. LeBeau testified

that he would not alter his previous RFC. 71

          Cheryl Buechner, Ph.D., testified as the mental health medical expert. Based on

her review of the record, Dr. Buechner opined that during the relevant time period, Ms.

Slocum’s anxiety and depression were medically determinable impairments. She opined

that neither would meet or equal a listing and that Ms. Slocum’s mental status exams and

symptoms indicated only mild limitations in functioning. Dr. Buechner testified that Ms.

Slocum’s anxiety was “fairly stable on the medication.” 72

          Daniel LaBrosse testified as the vocational expert.         Based on the ALJ’s first

hypothetical, VE LaBrosse testified that Ms. Slocum could perform her past relevant work

as an HR assistant and secretary. 73 VE LaBrosse opined that if the hypothetical person

was unable to engage in sustained work activity for a full eight-hour day on a regular and

consistent basis due to a combination of medical conditions, Ms. Slocum’s past relevant

work would be excluded, as would any full-time employment. 74


71
     A.R. 35–47.
72
     A.R. 47–50.
73
     The ALJ’s hypothetical was as follows:

I have an individual of the claimant’s age, education, past work experience who’d be able to
perform light level work as defined by the Social Security Administration but with the following
limitations. We would have frequent climbing of ramps and stairs, stooping, kneeling, crouching
and crawling. We would have no climbing of ladders, ropes and scaffolding, we would have no
exposure to moving machinery and hazardous machinery. Finally we would have a sit/stand
option which would allow the individual to alternate sitting or standing positions say at 30 to 60-
minute intervals throughout the day without moving off task. A.R. 60.
74
     A.R. 57–63.


Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 17 of 27
          Function Reports

          On June 1, 2015, Ms. Slocum completed a disability report. She indicated the

medical conditions limiting her ability to work were: anxiety, chronic pain, varicose vein

disease, chronic asthma, stomach and intestinal problems, G[E]RD; irritable bowel

syndrome, hiatal hernia, stomach ulcers, severe allergies, organ prolapse, macular

degeneration in the eyes, chronic depression, migraines, obesity, lower back problems,

shock sensation in both feet, and numbness in the hands. She reported that she stopped

working on November 1, 2008 due to her conditions and for other reasons. She stated,

“I was taking care of my father and had to stop because his medical conditions got so bad

that I was unable to care for him anymore.” She indicated that in the past she worked as

a secretary, sandwich maker, receptionist, floor manager, personal care attendant, and

HR assistant/scheduling specialist. She also reported that she worked five days a week

for nine hours a day in 2012 as a babysitter for her granddaughter, but her wages were

under the 2012 substantial gainful activity limit. 75 In a second disability report, filed on

October 19, 2015, Ms. Slocum reported that she was scheduled to have vein surgery on

November 3, 2015. She also reported that she had new diagnoses of fibromyalgia and

vitamin deficiency syndrome and that they were “at least in part the cause for the chronic

pain in my hips lower back and legs, which has been ongoing but undiagnosed since

2010.” 76 She indicated on another Social Security Administration form that her “ability to




75
     A.R. 282–97, 328. See supra note 33.
76
     A.R. 310.



Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 18 of 27
stand or sit for long periods” was affected “due to neuropathy [and] v[a]ricose veins in

[her] right leg.” 77

                                         IV. DISCUSSION

          Ms. Slocum is represented by counsel. In her opening brief, Ms. Slocum asserts

that the ALJ erred by “discount[ing] as non-severe the medically determinable impairment

of varicose veins that caused [her] in 2006 to quit work.”   She also argues that the ALJ

failed to develop the record because the ALJ’s decision did not assess Dr. Wennen’s nor

Dr. Chernich’s opinions “for the complementary aspects of” their medical opinions. 78 The

Commissioner contests Ms. Slocum’s assertions. 79 The Court will address Ms. Slocum’s

arguments as follows:

          A.     Medical Opinions

          Ms. Slocum asserts that the ALJ ignored Dr. Wennen’s and Dr. Chernich’s medical

opinions. 80 In this case, Dr. Wennen’s opinion regarding Ms. Slocum’s varicose veins

was rendered in 1997 and Dr. Chenrich rendered her opinion in 2017. Dr. Wennen opined

that Ms. Slocum would “benefit substantially” from surgery for her varicose veins “at some

point in time” and that “persistent standing even with compressive garments will probably

enhance the progression of her varicose vein disease.” He concluded that “while we may

be able to alleviate some of her symptomatology at this point, without the surgery and



77
     A.R. 395.
78
     Docket 12 at 8; Docket 14 at 2–3.
79
     Docket 13 at 5–12.
80
     Docket 12 at 15.



Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 19 of 27
without compressive garments, and without relieving the excessive standing, [Ms.

Slocum] will ultimately become quite permanently impaired and basically a ‘varicose vein

cripple.’” The letter by Dr. Wennen was written in response to an inquiry from the Division

of Vocational Rehabilitation in Fairbanks. Ms. Slocum’s occupation at the time was

waitressing. 81 Dr. Chernich’s 2017 medical summary indicated that Ms. Slocum had had

vein surgery in 2015, “however, almost one year later at my post-operative visit the

surgery was declared unsuccessful.” Dr. Chernich concluded that it was her opinion that

“Ms. Slocum is to be considered for disability” due to her medical diagnoses. 82

         1. Legal Standard

         “Regardless of its source, [the SSA] will evaluate every medical opinion [it]

receive[s].” 83 Medical opinions come from three types of sources: those who treat the

claimant; those who examine but do not treat the claimant; and those who neither

examine nor treat the claimant. “As a general rule, more weight should be given to the

opinion of a treating source than to the opinion of doctors who do not treat the claimant.”84

The medical opinion of a claimant’s treating physician is given “controlling weight” so long

as it “is well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in [the claimant’s]



81
     A.R. 654–55.
82
     A.R. 1165–66.
83
  20 C.F.R. § 404.1527(c). This section applies to applications filed before March 27, 2017. See
20 C.F.R. § 404.614.
84
  Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Lester v. Chater, 81 F.3d 821,
830 (9th Cir. 1995)).



Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 20 of 27
case record.” 85 In the Ninth Circuit, “[t]o reject the uncontradicted opinion of a treating or

examining doctor, an ALJ must state clear and convincing reasons that are supported by

substantial evidence.” 86 Even “if a treating or examining doctor’s opinion is contradicted

by another doctor’s opinion, an ALJ may only reject it by providing specific and legitimate

reasons supported by substantial evidence.”87 This can be done by “setting out a detailed

and thorough summary of the facts and conflicting clinical evidence, stating his

interpretation thereof, and making findings.” 88 However, “[m]edical opinions that predate

the alleged onset of disability are of limited relevance.”89          But, “reports containing

observations made after the period for disability are relevant to assess the claimant’s

disability.” 90

          2. Analysis

          ALJ Hebda did not address Dr. Wennen’s or Dr. Chernich’s medical opinions in his

decision. An “ALJ errs when he rejects a medical opinion or assigns it little weight while

doing nothing more than ignoring it, asserting without explanation that another medical

opinion is more persuasive, or criticizing it with boilerplate language that fails to offer a



85
     20 C.F.R. § 404.1527(c)(2).
86
  Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting Bayliss v. Barnhart, 427 F.3d
1211, 1216 (9th Cir. 2005)).
87
     Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).
88
  Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing Magallanes v. Bowen, 881 F.2d 747,
751 (9th Cir. 1989)).
89
     Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1165 (9th Cir. 2008).
90
     Smith v. Bowen, 849 F.2d 1222, 1225 (9th Cir. 1988).



Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 21 of 27
substantive basis for his conclusion.”91 In this case, it is unclear whether the ALJ gave

Drs. Wennen’s and Chernich’s opinions “no weight” or “little weight” as the ALJ failed to

the discuss the opinions at all. The ALJ’s discussion of any treating or examining source’s

opinions was limited to the conclusion that “[n]o treating, examining, or reviewing

physician or other acceptable medical source opined [a] greater restriction” than the

restrictions testified to by Dr. LeBeau and included in the RFC. 92 This does not constitute

a clear and convincing or a specific and legitimate reason for rejecting the medical

opinions of treating physicians Dr. Wennen and Dr. Chernich.

          The Commissioner offers reasons the ALJ could have rejected Drs. Wennen’s and

Chernich’s opinions including: (1) the ALJ reasonably determined that Ms. Slocum’s

“history of varicose vein surgery[ ] [was] outside the period at issue” based on his review

of the longitudinal evidence and medical expert testimony of Dr. LeBeau; and (2) the

“1997 medical opinion forecasting the probable progression of [Ms. Slocum]’s condition

absent corrective action is of limited value because it predates the relevant period by

nearly 12 years”; and (3) even if the ALJ erred at step two, Ms. Slocum “has not shown

that the ALJ’s step two finding resulted in any harm because the ALJ resolved step two in

Ms. Slocum’s favor.” 93 This approach is unavailing because the Court may not uphold an

ALJ’s decision on a ground not actually relied on by the ALJ. 94




91
     Garrison v. Colvin, 759 F.3d 995, 1012–13 (9th Cir. 2014).
92
     A.R. 15–17.
93
     Docket 13 at 5–10.
94
     Molina v. Astrue, 674 F.3d 1104, 1121 (9th Cir. 2012).


Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 22 of 27
          Accordingly, the ALJ erred by rejecting the medical opinions of Drs. Wennen and

Chernich without providing clear and convincing or specific and legitimate reasons

supported by substantial evidence. The error was not harmless because Dr. Wennen

opined that Ms. Slocum’s varicose vein disease was progressive and required her to limit

her time standing and Dr. Chernich opined that based on Ms. Slocum’s combined

impairments, she should be considered for disability benefits. 95

B.        The ALJ’s Step Two Evaluation and RFC Determination

          Ms. Slocum argues it was legal error for the ALJ to make a finding at step two that

Ms. Slocum’s varicose vein impairment was non-severe. Specifically, she argues that

“[c]ontrary to the finding that varicose veins were documented only in 2015, years after

the date last insured, the impairment was documented throughout the period at issue as

manifested by medical record evidence from 1997 that forecast the course of her

impairment that culminated with the 2015 surgery.” 96 Further, she argues that this error

“created a cascading effect,” resulting in an erroneous RFC and step four analysis. 97

          1.     Legal Standard

          At step two of the ALJ’s sequential disability evaluation, a claimant must make a

threshold showing that her medically determinable impairments significantly limit her

ability to perform basic work activities. 98 Basic work activities are “abilities and aptitudes


95
     A.R. 654–55, 1165–66.
96
     Docket 12 at 8.
97
     Docket 14 at 2.
98
  Bowen v. Yuckert, 482 U.S. 137, 145 (1987); 20 C.F.R. §§ 404.1521 (effective until March 27,
2017); see 20 C.F.R. § 404.614; see also Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005) (an


Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 23 of 27
necessary to do most jobs, including, for example, walking, standing, sitting, lifting,

pushing, pulling, reaching, carrying or handling.” 99 An impairment or combination of

impairments may be found “not severe only if the evidence establishes a slight

abnormality that has no more than a minimal effect on an individual’s ability to work.”

However, step two is a “de minimis screening device to dispose of groundless claims.” 100

It is “not meant to identify the impairments that should be taken into account when

determining the RFC.”101 The Ninth Circuit has found an ALJ’s failure to list an impairment

at step two harmless error when the ALJ considered the limitations posed by the

impairment at a later step in the sequential disability evaluation. 102

          A court should affirm an ALJ’s determination of a claimant’s RFC “if the ALJ applied

the proper legal standard and his decision is supported by substantial evidence.”103 It is

“proper for an ALJ to limit a hypothetical to those impairments that are supported by

substantial evidence in the record.” 104 In assessing an RFC, the ALJ “must consider



ALJ must have substantial evidence to find that the medical evidence clearly establishes that the
claimant lacks a medically severe impairment or combination of impairments); 20 C.F.R. §§
404.1520 (a), (c).
99
     20 C.F.R. § 140.1521(b); SSR 85-28.
100
      Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996).
101
      Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017).
102
  Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007); Buck, 869 F.3d at 1049 (finding no prejudice
and harmless error when step two was decided in plaintiff’s favor).
103
  Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005) (citing Morgan v. Comm’r of Soc. Sec.
Admin., 169 F.3d 595, 599 (9th Cir. 1999)).
104
  Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001) (citing Magallanes v. Bowen, 881 F.2d
747, 756-57 (9th Cir. 1989).



Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 24 of 27
limitations and restrictions imposed by all of an individual’s impairments, even those that

are not ‘severe.’” 105 And yet, courts have found that “[c]onsideration of ‘the limiting effects

of all impairments’ does not necessarily require the inclusion of every impairment into the

final RFC if the record indicates the non-severe impairment does not cause a significant

limitation in the plaintiff’s ability to work.” 106

          2.     Analysis

          Here, ALJ Hebda found that Ms. Slocum’s obesity and tobacco dependency were

severe impairments at step two. He found that Ms. Slocum had a “history of varicose

vein surgery, but outside the period at issue.” 107 The ALJ noted that during the relevant

period from November 1, 2008 through the date last insured of June 30, 2011, there was

little record evidence “of diminished functioning.” He noted that Ms. Slocum had intact

balance and gait and preserved and symmetric deep tendon reflexes. 108 However, as

noted in detail above, the ALJ did not address the medical opinions regarding Ms.

Slocum’s varicose vein disease. Thus, the ALJ erred by finding Ms. Slocum’s varicose


105
   20 C.F.R. § 404.1545(a)(2); SSR 96-08p, available at 1996 WL 374184 at *5 (“In assessing
RFC, the adjudicator must consider limitations and restrictions imposed by all of the individual’s
impairments, even those that are not ‘severe’.”). See also Bray v. Comm’r of Soc. Sec. Admin.,
554 F.3d 1219, 1224 (9th Cir. 2009) (“SSRs do not carry the ‘force of law,’ but they are binding on
ALJs nonetheless.”).
106
    See Medlock v. Colvin, No. 15-cv-9609-KK, 2016 WL 6137399, at *5 (C.D. Cal. Oct. 20, 2016)
(emphases omitted); Sisco v. Colvin, No. 13-cv-01817-LHK, 2014 WL 2859187, at *8 (N.D. Cal.
June 20, 2014); Burch v. Barnhart, 400 F.3d 676, 684 (9th Cir. 2005) (finding ALJ’s decision not
to include plaintiff’s obesity impairment in the RFC determination was proper). The Court may
cite to unpublished Ninth Circuit opinions issued on or after January 1, 2007. U.S. Ct. App. 9th
Cir. R. 36-3(b); Fed. R. App. P. 32.1(a).
107
      A.R. 13–14.
108
      A.R. 16.



Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 25 of 27
vein disease non-severe at step two and the error was not harmless. If the ALJ had

discussed and considered Drs. Wennen’s and Chernich’s opinions regarding Ms.

Slocum’s varicose veins, it is conceivable that this impairment would constitute more than

a “slight abnormality” that had “no more than a minimal effect on her ability to do work” in

combination with her other impairments, resulting in a different RFC. 109

          For the reasons provided above, substantial evidence does not support the ALJ’s

step two determination that Ms. Slocum’s varicose vein disease was non-severe.

          C.      Scope of Remand

          The “ordinary remand rule” applies to disability cases. Under this rule, if “the

reviewing court simply cannot evaluate the challenged agency action on the basis of the

record before it, the proper course, except in rare circumstances, is to remand to the

agency for additional investigation or explanation.” 110 Here, the ALJ failed to address the

medical opinions of Drs. Wennen and Chernich. However, these opinions were rendered

well before and well after the two-year relevant period in this case. Further, Ms. Slocum’s

requested remedy is to remand for further proceedings. Therefore, the case will be

remanded for a new hearing and decision consistent with this decision. On remand, the

ALJ should discuss and weigh each treating physician’s medical opinion, make a new

step two determination, and adjust the RFC accordingly.




109
      Smolen, 80 F.3d at 1290.
110
      Treichler, 775 F.3d at 1099 (quoting Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985)).


Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 26 of 27
                                          V.   ORDER

      The Court, having carefully reviewed the administrative record, finds that the ALJ’s

determinations are not free from legal error. Accordingly, IT IS ORDERED that

Ms. Slocum’s request for relief at Docket 12 is GRANTED as set forth herein, the

Commissioner’s final decision is VACATED, and the case is REMANDED to the SSA for

further proceedings consistent with this decision.

      The Clerk of Court is directed to enter a final judgment accordingly.

      DATED this 10th day of September, 2019 at Anchorage, Alaska.


                                                /s/ Timothy M. Burgess
                                                TIMOTHY M. BURGESS
                                                UNITED STATES DISTRICT JUDGE




Case No. 4:18-cv-00040-TMB, Slocum v. Saul
Decision and Order
Page 27 of 27
